Filed 05/07/20 by Clerk of Supreme Court

                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                                2020 ND 99

New Freedom Center, Inc.,                          Petitioner and Appellant
     v.
Job Service North Dakota,                          Respondent and Appellee
     and
James L. Maurer,                                                Respondent



                               No. 20190405

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable Thomas J. Schneider, Judge.

AFFIRMED.

Per Curiam.

Monte L. Rogneby, Bismarck, ND, for petitioner and appellant.

Michael T. Pitcher, Assistant Attorney General, Bismarck, ND, for respondent
and appellee.
                   New Freedom Center v. Job Service
                             No. 20190405

Per Curiam.

[¶1] New Freedom Center, Inc. (“NFC”) appealed from a district court
judgment affirming Job Service North Dakota’s (“Job Service”) allowance of
unemployment benefits to NFC’s former employee, James Maurer. NFC
asserts Job Service erred when it found Maurer was not terminated for benefit-
disqualifying misconduct. We conclude Job Service’s decision is supported by
a preponderance of the evidence. See Baier v. Job Service N.D., 2004 ND 27, ¶
7, 673 N.W.2d 923 (applying preponderance of the evidence standard to
misconduct determinations).

[¶2] NFC also argues Job Service erred when it refused to consider
pornography that was allegedly discovered on Maurer’s work computer and
when the appeals referee had an ex parte communication with Maurer. We
conclude NFC waived these issues when its representative declined to testify
about the pornography at the administrative hearing and when its
representative did not object to the ex parte communication. See McNamara
v. Dir., N.D. Dep’t of Transp., 500 N.W.2d 585, 593 (N.D. 1993) (holding failure
to assert objection at administrative hearing precludes litigant from raising
issue on appeal).

[¶3] We summarily affirm under N.D.R.App.P. 35.1(a)(5) and (7).

[¶4] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Lisa Fair McEvers
     Daniel J. Crothers
     Jerod E. Tufte




                                       1